   Case 2:14-cv-00601-MHT-JTA Document 3051 Filed 11/05/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )        CIVIL ACTION NO.
        v.                            )          2:14cv601-MHT
                                      )               (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
        Defendants.                   )

                                    ORDER

    Pursuant      to   the    Phase       2A   Opinion    and   Order    on

Monitoring of Eighth Amendment Remedy (doc. no. 2915),

and the court’s subsequent orders seeking recommendations

from the parties and from Judge John Ott about whom the

court    should   appoint      to     fill     the    positions   on     the

external     monitoring      team    (doc.     nos.    2918,    3026,    and

3041), and after review of the parties’ joint notice

regarding the proposed external monitoring team (doc. no.

3047) and the resumes of the proposed external monitoring

team members (doc. no. 3050-1), it is ORDERED that the
   Case 2:14-cv-00601-MHT-JTA Document 3051 Filed 11/05/20 Page 2 of 2




external monitoring team shall consist of the following

members, who are the unanimous selections of the parties:

(1) Dr. Jackie Feldman (psychiatrist); (2) Dr. Elizabeth

Falcon (psychologist); (3) Karen Rea (nurse); and (4)

Rick Raemisch (correctional administrator).                  The court

understands     that   the    defendants’      agreement      to   these

external monitoring team members is subject to footnote 1

in the parties’ joint notice (doc. no. 3047).

    DONE, this the 5th day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   2
